GIDEON, J.
(dissenting). This court, in Griffin v. Southern Pac. Co., 31 Utah, 296, 87 Pac. 1091, gave its approval to the language of the Supreme Court of California in defining the words “adverse party” used in the Code respecting appeals as follows:
“Each, party wliose interest in the subject-matter of the appeal is adverse to, or will be affected by, the reversal or modification of the judgment or order from which the appeal has been taken, is, we think, an ‘adverse party’ within the meaning of these provisions in the Code, irrespective of the question whether he appears upon the face of the record in the attitude of a plaintiff or defendant or intervener.” Senter v. De Bernal, 38 Cal. 637.
So long as that opinion and the Utah eases cited are not modified or overruled, I can see no reason for ignoring'or refusing to apply the rule announced in those cases. In the *142Griffin Case one Charles E. Austin was a defendant jointly with the Southern Pacific Company. He was regularly served with summons, but did not answer or further appear in the action. Judgment was rendered jointly against both defendants, and the Southern Pacific Company appealed, but did not serve notice of appeal upon its codefendant, Austin. This court held Austin to be an adverse party and dismissed the appeal. The court, in discussing the case, said:
“A new trial might result in' a judgment being entered for a sum far in excess of the amount of the judgment appealed from, in which case it is obvious that Austin’s interests would be materially and injuriously affected by a reversal of the case; and this, too, regardless of whether the case is reversed as to both of the defendants, or as to the Southern Pacific Company only.”
In the present case one McPherson is a joint defendant with the respondent water company. The order dismissed the case as to all of the defendants. .The order of reversal will of necessity reinstate the case against all defendants. I think I am justified in assuming that McPherson is satisfied in having the order of dismissal stand, and also that his interest “would be materially and injuriously affected by a reversal of the case.”
In my opinion the appeal should be dismissed. I therefore dissent.